DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: 
none of the prior art of record shows the combination of the open-channel solid state drive being connected to a host; and a step of judging whether the prediction value exceeds a threshold value, wherein if the prediction value exceeds the threshold value, a data in the specified block of the non-volatile memory of an open-channel solid state drive is moved to a blank block of the non-volatile memory by the host with the other limitations of claim 1.
 Shulkin et al, US 20190056994 shows collecting failure bit counts (FBC) for data read from a set of non-volatile memory cells; obtaining a probability for the target FBC; identifying blocks that have target FBC probabilities that are above a threshold probability, and marking unavailable for subsequent use (i.e. marking as bad blocks).  However, the reference does not teach the combination of if the prediction value exceeds the threshold value, a data in the specified block of a non-volatile memory of an open-channel solid state drive is moved to a blank block of the non-volatile memory by the host and the open-channel solid state drive being connected to a host with the other limitations of claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	SARKAR et al, US 20190108888 A1 shows generating a probability of failure value based on data related to multiple parameters and determine whether the probability of failure value satisfies a threshold probability of failure value, generating an alert to a host.
b)	Higgin et al, US 20170371559 A1 shows predicting a read frequency for particular data and determining one or more preferred storage locations within a flash memory based on the predicted read frequency.
c)	Stefanus et al, US20090319720 A1 shows if the predicted garbage collection time exceeds a threshold time, the garbage collection operation is aborted

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE TRAN whose telephone number is (571)272-4189.  The examiner can normally be reached on M, Thurs. 8am-4pm an alternated F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENISE TRAN/Primary Examiner, Art Unit 2138